 
Exhibit 10.12
 
AMENDMENT TWO TO


RETIREMENT PLAN FOR EMPLOYEES OF


CAPITAL SOUTHWEST CORPORATION AND ITS AFFILIATES


As Amended and Restated Effective April 1, 2006






WHEREAS, effective as of April 1, 2006, the Retirement Plan for Employees of
Capital Southwest Corporation and Its Affiliates (the "Plan") was amended and
restated in its entirety;
 
WHEREAS, by the terms of Section 6.4 of the Plan, the Plan may be amended;
 
WHEREAS, certain technical amendments to the Plan relating to regulations issued
under section 415 of the Internal Revenue Code (the “Code”) were previously
submitted to the Board of Directors of Capital Southwest Corporation but, prior
to approval of such changes, it was deemed appropriate and still timely to
incorporate updated provisions in order to comply with law changes under the
Pension Protection Act of 2006 and determined that such changes be made within
the required amendment period;
 
WHEREAS, it is necessary that certain technical amendments be made to the Plan
in order to comply with final regulations issued under section 415 of the
Internal Revenue Code and to reflect law changes under the Pension Protection
Act of 2006;
 
NOW, THEREFORE, the Plan is hereby amended, effective as of the dates specified
below, as follows:
 
1. Effective as of January 1, 2008, Section 1.1(B)(2) of the Plan is amended to
read in its entirety as follows:
 
 
"(2)
Any provisions of Subsection (1) above to the contrary notwithstanding, if
payment is in a form of distribution which is subject to Section 417(e)(3) of
the Internal Revenue Code, which shall include lump-sum distributions and other
forms of distribution that provide payments in the form of a decreasing annuity
or that provide payments that may be for a period less than the life of the
recipient, (an "IRC Section 417(e)(3) form of distribution") the amount of any
such IRC Section 417(e)(3) form of distribution to a Participant shall be equal
to the actuarial equivalent of the Participant's "accrued benefit" (within the
meaning of Section 411(a)(7) of the Internal Revenue Code and regulations issued
with respect thereto) commencing at his Normal Retirement Age or the date of
termination of his service, whichever is later, determined using:

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(a)  
the "Applicable Mortality Table" which means:

 
(i)  
for any Annuity Starting Date that is after December 31, 2002 and prior to
January 1, 2008, the mortality table prescribed in Revenue Ruling 2001-62 (based
upon a fixed blend of 50% of the unloaded male mortality rates and 50% of the
unloaded female mortality rates underlying the mortality rates in the 1994 Group
Annuity Reserving Table, projected to 2002); and

 
(ii)  
for any Annuity Starting Date that is on or after January 1, 2008, the mortality
table as defined in Code Section 417(e)(3)(B), modified as appropriate by the
Secretary of the Treasury, specified for the Plan Year during which the Annuity
Starting Date occurs.

 
(b)  
the "Applicable Interest Rate" which means:

 
(i)  
for any Annuity Starting Date that is after December 31, 2002, and prior to
January 1, 2008, the annual rate of interest on 30-year Treasury securities for
the second full calendar month immediately preceding the first day of the Plan
Year during which the Annuity Starting Date occurs; and

 
(ii)  
for any Annuity Starting Date that is on or after January 1, 2008, the adjusted
first, second, and third segment rates applied under rules similar to the
minimum funding rules of Code Section 430(h)(2)(C) for the second full calendar
month immediately preceding the first day of the Plan Year during which the
Annuity Starting Date occurs.

 
(c)  
For purposes of Subparagraph (b) above, the adjusted first, second, and third
segment rates are the first, second, and third segment rates which would be
determined under Code Section 430(h)(2)(C) if —

 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(i)  
Code Section 430(h)(2)(D) were applied by substituting the average yields for
the month described in clause (ii) of such section for the average yields for
the 24-month period described in such section;

 
(ii)  
Code Section 430(h)(2)(G)(i)(II) were applied by substituting "section
417(e)(3)(A)(ii)(II)" for "section 412(b)(5)(B)(ii)(II)"; and

 
(iii)  
the applicable percentage under Code Section 430(h)(2)(G) were determined in
accordance with the following table:



For Plan Year
 
Applicable Percentage
2008
 
20%
2009
 
40%
2010
 
60%
2011
 
80%



The amount of any such IRC Section 417(e)(3) form of distribution that is
payable to a Beneficiary whose Annuity Starting Date is prior to the Annuity
Starting Date of the Participant shall be equal to the actuarial equivalent,
determined using the mortality and interest assumptions specified in the
preceding sentence, of the benefit payable to such Beneficiary as a monthly
income payable for life commencing at the Annuity Starting Date of the
Beneficiary.”


2. Effective for limitation years beginning on or after July 1, 2007, Section
4.1(A) of the Plan is amended to read in its entirety as follows:
 

 
"(A)
Limitations Imposed by Section 415 of the Internal Revenue Code:

 
(1)           The limitations of this Section 4.1(A) shall apply on and after
January 1, 2008, except as otherwise provided herein.
 
(2)           The Annual Benefit otherwise payable to a Participant under the
Plan at any time shall not exceed the Maximum Permissible Benefit.  If the
benefit the Participant would otherwise accrue in a Limitation Year would
produce an Annual Benefit in excess of the Maximum Permissible Benefit, the
benefit shall be limited (or the rate of accrual reduced) to a benefit that does
not exceed the Maximum Permissible Benefit.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(3)           If the Participant is, or has ever been, a participant in another
qualified defined benefit plan (without regard to whether the plan has been
terminated) maintained by the employer or a predecessor employer, the sum of the
Participant’s Annual Benefits from all such plans may not exceed the Maximum
Permissible Benefit.  Where the Participant’s employer-provided benefits under
all such defined benefit plans (determined as of the same age) would exceed the
Maximum Permissible Benefit applicable at that age, the maximum monthly
retirement income applicable to all such defined benefit plans of the employer
shall be determined and allocated on a pro rata basis in proportion to the
actuarially equivalent amount of retirement income otherwise accrued under each
such defined benefit plan so that the Maximum Permissible Benefit is not
exceeded.
 
(4)           The application of the provisions of this section shall not cause
the Maximum Permissible Benefit for any Participant to be less than the
Participant’s accrued benefit under all the defined benefit plans of the
employer or a predecessor employer as of the end of the last Limitation Year
beginning before July 1, 2007 under provisions of the plans that were both
adopted and in effect before April 5, 2007. The preceding sentence applies only
if the provisions of such defined benefit plans that were both adopted and in
effect before April 5, 2007 satisfied the applicable requirements of statutory
provisions, regulations, and other published guidance relating to Section 415 of
the Internal Revenue Code in effect as of the end of the last Limitation Year
beginning before July 1, 2007, as described in Section 1.415(a)-1(g)(4) of the
Treasury regulations.
 
(5)           The limitations of this Section 4.1(A) shall be determined and
applied taking into account the rules in Section 4.1(A)(7).
 
(6)           Definitions.
 
(a)           "Annual Benefit" shall mean a benefit that is payable annually in
the form of a straight life annuity.  Except as provided below, where a benefit
is payable in a form other than a straight life annuity, the benefit shall be
adjusted to an actuarially equivalent straight life annuity that begins at the
same time as such other form of benefit and is payable on the first day of each
month, before applying the limitations of this Section 4.1(A).  For a
Participant who has or will have distributions commencing at more than one
annuity starting date, the Annual Benefit shall be determined as of each such
annuity starting date (and shall satisfy the limitations of this Section 4.1(A)
as of each such date), actuarially adjusting for past and future distributions
of benefits commencing at the other annuity starting dates.  For this purpose,
the determination of whether a new starting date has occurred shall be made
without regard to Section 1.401(a)-20, Q&A 10(d), and with regard to
Section 1.415(b)-1(b)(1)(iii)(B) and (C) of the Treasury regulations.
 
No actuarial adjustment to the benefit shall be made for (1) survivor benefits
payable to a surviving spouse under a qualified joint and survivor annuity to
the extent such benefits would not be payable if the Participant’s benefit were
paid in another form; (2) benefits that are not directly related to retirement
benefits (such as a qualified disability benefit, preretirement incidental death
benefits, and postretirement medical benefits); or (3) the inclusion in the form
of benefit of an automatic benefit increase feature, provided the form of
benefit is not subject to Section 417(e)(3) of the Internal Revenue Code and
would otherwise satisfy the limitations of this Section 4.1(A), and the Plan
provides that the amount payable under the form of benefit in any Limitation
Year shall not exceed the limits of this Section 4.1(A) applicable at the
annuity starting date, as increased in subsequent years pursuant to
Section 415(d) of the Internal Revenue Code.  For this purpose, an automatic
benefit increase feature is included in a form of benefit if the form of benefit
provides for automatic, periodic increases to the benefits paid in that form.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
The determination of the Annual Benefit shall take into account Social Security
supplements described in Section 411(a)(9) of the Internal Revenue Code and
benefits transferred from another defined benefit plan, other than transfers of
distributable benefits pursuant to Section 1.411(d)-4, Q&A-3(c), of the Treasury
regulations, but shall disregard benefits attributable to employee contributions
or rollover contributions.
 
Effective for distributions in Plan Years beginning after December 31, 2003, the
determination of actuarial equivalence of forms of benefit other than a straight
life annuity shall be made in accordance with Section 4.1(A)(6)(a)(i) or (ii)
below.
 
 
(i)
Benefit Forms Not Subject to Section 417(e)(3) of the Internal Revenue Code: The
straight life annuity that is actuarially equivalent to the Participant’s form
of benefit shall be determined under this subsection (i) if the form of the
Participant’s benefit is either (1) a nondecreasing annuity (other than a
straight life annuity) payable for a period of not less than the life of the
Participant (or, in the case of a qualified pre-retirement survivor annuity, the
life of the surviving spouse), or (2) an annuity that decreases during the life
of the Participant merely because of (a) the death of the survivor annuitant
(but only if the reduction is not below 50% of the benefit payable before the
death of the survivor annuitant), or (b) the cessation or reduction of Social
Security supplements or qualified disability payments (as defined in
Section 401(a)(11) of the Internal Revenue Code).

 
 
(A)
Limitation Years beginning before July 1, 2007.  For Limitation Years beginning
before July 1, 2007, the actuarially equivalent straight life annuity is equal
to the annual amount of the straight life annuity commencing at the same annuity
starting date that has the same actuarial present value as the Participant’s
form of benefit computed using whichever of the following produces the greater
annual amount:  (I) the interest rate specified in Section 1.1(B)(1)(b) of the
Plan and the mortality table (or other tabular factor) specified in
Section 1.1(B)(1)(a) of the Plan for adjusting benefits in the same form; and
(II) a 5 percent interest rate assumption and the applicable mortality table
prescribed in Revenue Ruling 2001-62 for that annuity starting date.

 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(B)
Limitation Years beginning on or after July 1, 2007.  For Limitation Years
beginning on or after July 1, 2007, the actuarially equivalent straight life
annuity is equal to the greater of (I) the annual amount of the straight life
annuity (if any) payable to the Participant under the Plan commencing at the
same annuity starting date as the Participant’s form of benefit; and (II) the
annual amount of the straight life annuity commencing at the same annuity
starting date that has the same actuarial present value as the Participant’s
form of benefit, computed using a 5 percent interest rate assumption and the
Applicable Mortality Table defined in Section 1.1(B)(2)(a) of the Plan for that
annuity starting date.

 
 
(ii)
Benefit Forms Subject to Section 417(e)(3) of the Internal Revenue Code:  The
straight life annuity that is actuarially equivalent to the Participant’s form
of benefit shall be determined under this subsection (ii) if the form of the
Participant’s benefit is other than a benefit form described in subsection (i)
above.  In this case, the actuarially equivalent straight life annuity shall be
determined as follows:

 
 
(A)
Annuity Starting Date in Plan Years Beginning After 2005.  If the annuity
starting date of the Participant’s form of benefit is in a Plan Year beginning
after 2005, the actuarially equivalent straight life annuity is equal to the
greatest of (I) the annual amount of the straight life annuity commencing at the
same annuity starting date that has the same actuarial present value as the
Participant’s form of benefit, computed using the interest rate specified in
Section 1.1(B)(1)(b) of the Plan and the mortality table (or other tabular
factor) specified in Section 1.1(B)(1)(a) of the Plan for adjusting benefits in
the same form; (II) the annual amount of the straight life annuity commencing at
the same annuity starting date that has the same actuarial present value as the
Participant’s form of benefit, computed using a 5.5 percent interest rate
assumption and the Applicable Mortality Table defined in Section 1.1(B)(2)(a) of
the Plan for that annuity starting date; and (III) the annual amount of the
straight life annuity commencing at the same annuity starting date that has the
same actuarial present value as the Participant’s form of benefit, computed
using the Applicable Interest Rate defined in Section 1.1(B)(2)(b) of the Plan
and the Applicable Mortality Table defined in Section 1.1(B)(2)(a) of the Plan
for that annuity starting date, divided by 1.05.

 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(B)  
Annuity Starting Date in Plan Years Beginning in 2004 or 2005.  If the annuity
starting date of the Participant’s form of benefit is in a Plan Year beginning
in 2004 or 2005, the actuarially equivalent straight life annuity is equal to
the annual amount of the straight life annuity commencing at the same annuity
starting date that has the same actuarial present value as the Participant’s
form of benefit, computed using whichever of the following produces the greater
annual amount: (I) the interest rate specified in Section 1.1(B)(1)(b) of the
Plan and the mortality table (or other tabular factor) specified in
Section 1.1(B)(1)(a) of the Plan for adjusting benefits in the same form; and
(II) a 5.5 percent interest rate assumption and the applicable mortality table
prescribed in Revenue Ruling 2001-62.

 
If the annuity starting date of the Participant’s benefit is on or after the
first day of the first Plan Year beginning in 2004 and before December 31, 2004,
the application of this subsection (ii) shall not cause the amount payable under
the Participant’s form of benefit to be less than the benefit calculated under
the Plan, taking into account the limitations of this Section 4.1(A), except
that the actuarially equivalent straight life annuity is equal to the annual
amount of the straight life annuity commencing at the same annuity starting date
that has the same actuarial present value as the Participant’s form of benefit,
computed using whichever of the following produces the greatest annual amount:
 
 
(i)
the interest rate specified in Section 1.1(B)(1)(b) of the Plan and the
mortality table (or other tabular factor) specified in Section 1.1(B)(1)(a) of
the Plan for adjusting benefits in the same form;

 
 
(ii)
the Applicable Interest Rate defined in Section 1.1(B)(2)(b) of the Plan and the
applicable mortality table prescribed in Revenue Ruling 2001-62; or

 
 
(iii)
the Applicable Interest Rate defined in Section 1.1(B)(2)(b) of the Plan (as in
effect on the last day of the last Plan Year beginning before January 1, 2004,
under provisions of the Plan then adopted and in effect) and the applicable
mortality table prescribed in Revenue Ruling 2001-62.

 
(b)           "IRC 415 Compensation" shall mean wages, salaries, and fees for
professional services and other amounts received (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Employer maintaining the Plan to the extent that
the amounts are includible in gross income (including, but not limited to,
commissions paid salespersons, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, and reimbursements, or other expense allowances under a nonaccountable
plan [as described in Section 1.62-2(c) of the Treasury regulations]), and
excluding the following:
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
(i)
Employer contributions (other than elective contributions described in Sections
402(e)(3), 408(k)(6), 408(p)(2)(A)(i), or 457(b) of the Internal Revenue Code)
to a plan of deferred compensation (including a simplified employee pension
described in Section 408(k) or a simple retirement account described in
Section 408(p) of the Internal Revenue Code, and whether or not qualified) to
the extent such contributions are not includible in the Employee’s gross income
for the taxable year in which contributed, and any distributions (whether or not
includible in gross income when distributed) from a plan of deferred
compensation (whether or not qualified), other than, amounts received during the
year by an Employee pursuant to a nonqualified unfunded deferred compensation
plan to the extent includible in gross income;

 
 
(ii)
amounts realized from the exercise of a nonstatutory stock option (that is, an
option other than a statutory stock option as defined in Section 1.421-1(b) of
the Treasury regulations), or when restricted stock (or property) held by the
Employee either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture;

 
 
(iii)
amounts realized from the sale, exchange or other disposition of stock acquired
under a statutory stock option;

 
 
(iv)
other amounts that receive special tax benefits, such as premiums for group-term
life insurance (but only to the extent that the premiums are not includible in
the gross income of the Employee and are not salary reduction amounts that are
described in Section 125 of the Internal Revenue Code); and

 
 
(v)
other items of remuneration that are similar to any of the items listed in (i)
through (iv).

 
For any self-employed individual, IRC 415 Compensation shall mean earned income.
 
Except as provided herein, for Limitation Years beginning after December 31,
1991, IRC 415 Compensation for a Limitation Year is the IRC 415 Compensation
actually paid or made available during such Limitation Year.  IRC 415
Compensation for a Limitation Year shall include amounts earned but not paid
during the Limitation Year solely because of the timing of pay periods and pay
dates, provided the amounts are paid during the first few weeks of the next
Limitation Year, the amounts are included on a uniform and consistent basis with
respect to all similarly situated employees, and no compensation is included in
more than one Limitation Year.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
For Limitation Years beginning on or after July 1, 2007, IRC 415 Compensation
for a Limitation Year shall also include compensation paid by the later of 2 ½
months after an Employee’s severance from employment with the employer
maintaining the Plan or the end of the Limitation Year that includes the date of
the Employee’s severance from employment with the employer maintaining the Plan,
if:
 
 
(i)
the payment is regular compensation for services during the Employee’s regular
working hours, or compensation for services outside the Employee’s regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar payments, and, absent a severance from employment, the payments
would have been paid to the Employee while the Employee continued in employment
with the Employer;

 
 
(ii)
the payment is for unused accrued bona fide sick, vacation or other leave that
the Employee would have been able to use if employment had continued; or

 
 
(iii)
the payment is received by the Employee pursuant to a nonqualified unfunded
deferred compensation plan and would have been paid at the same time if
employment had continued, but only to the extent includible in gross income.

 
Any payments not described above shall not be considered IRC 415 Compensation if
paid after severance from employment, even if they are paid by the later of 2½
months after the date of severance from employment or the end of the Limitation
Year that includes the date of severance from employment, except, (1) payments
to an individual who does not currently perform services for the employer by
reason of qualified military service (within the meaning of Section 414(u)(1) of
the Internal Revenue Code) to the extent these payments do not exceed the
amounts the individual would have received if the individual had continued to
perform services for the employer rather than entering qualified military
service, or (2) compensation paid to a Participant who is permanently and
totally disabled, as defined in Section 22(e)(3) of the Internal Revenue Code,
provided that salary continuation applies to all Participants who are
permanently and totally disabled for a fixed or determinable period, or the
Participant was not a Highly Compensated Employee immediately before becoming
disabled.
 
Back pay, within the meaning of Section 1.415(c)-2(g)(8) of the Treasury
regulations, shall be treated as IRC 415 Compensation for the Limitation Year to
which the back pay relates to the extent the back pay represents wages and
compensation that would otherwise be included under this definition.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
For Limitation Years beginning after December 31, 1997, IRC 415 Compensation
paid or made available during such Limitation Year shall include amounts that
would otherwise be included in IRC 415 Compensation but for an election under
Section 125(a), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b) of the Internal
Revenue Code.
 
For Limitation Years beginning after December 31, 2000, IRC 415 Compensation
shall also include any elective amounts that are not includible in the gross
income of the Employee by reason of Section 132(f)(4) of the Internal Revenue
Code.
 
For Limitation Years beginning after December 31, 2001, IRC 415 Compensation
shall also include deemed Section 125 compensation.  Deemed Section 125
compensation is an amount that is excludable under Section 106 of the Internal
Revenue Code that is not available to a participant in cash in lieu of group
health coverage under a Section 125 arrangement solely because the Participant
is unable to certify that he or she has other health coverage. Amounts are
deemed Section 125 compensation only if the employer does not request or
otherwise collect information regarding the Participant’s other health coverage
as part of the enrollment process for the health plan.
 
IRC 415 Compensation shall not include amounts paid as compensation to a
nonresident alien, as defined in Section 7701(b)(1)(B) of the Internal Revenue
Code, who is not a Participant in the Plan to the extent the compensation is
excludable from gross income and is not effectively connected with the conduct
of a trade or business within the United States.
 
(c)           "Defined Benefit Compensation Limitation" shall mean 100 percent
of a Participant’s High Three-Year Average Compensation, payable in the form of
a straight life annuity.
 
In the case of a Participant who has had a severance from employment with the
employer, the Defined Benefit Compensation Limitation applicable to the
Participant in any Limitation Year beginning after the date of severance shall
be automatically adjusted by multiplying the limitation applicable to the
Participant in the prior Limitation Year by the annual adjustment factor under
Section 415(d) of the Internal Revenue Code; provided, however, if the Employer
maintains a plan for the purpose of restoring benefits that certain Participants
may not receive under the Plan due to the limitations on contributions and
benefits imposed by Section 415 of the Internal Revenue Code and/or due to the
limitations imposed on compensation under Section 401(a)(17) of said Code, and
if the Participant or his Beneficiary receives or has received a benefit or
benefits under such restoration plan and a portion of such benefit or benefits
would be duplicated by the cost-of-living adjustment provided under this
paragraph, then such cost-of-living adjustment that would represent a
duplication of benefits shall not apply to the Participant or Beneficiary unless
the value of the benefit payable from the restoration plan that would cause such
duplication of benefits under the Plan is returned to the Employer by the
Participant or Beneficiary within 60 days of the effective date of such
cost-of-living adjustment or the date that such cost-of-living adjustment is
announced by the Internal Revenue Service, whichever date is later; and provided
further, however, that such 60-day period may be extended by the Committee if,
in its opinion, reasonable cause exists for such an extension.  The adjusted
compensation limit shall apply to Limitation Years ending with or within the
calendar year of the date of the adjustment, but a Participant’s benefits shall
not reflect the adjusted limit prior to January 1 of that calendar year.
 
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
In the case of a Participant who is rehired after a severance from employment,
the Defined Benefit Compensation Limitation is the greater of 100 percent of the
Participant’s High Three-Year Average Compensation, as determined prior to the
severance from employment, as adjusted pursuant to the preceding paragraph, if
applicable; or 100 percent of the Participant’s High Three-Year Average
Compensation, as determined after the severance from employment under subsection
(g) below.
 
(d)           "Defined Benefit Dollar Limitation" shall mean, effective for
Limitation Years ending after December 31, 2001, $160,000, automatically
adjusted under Section 415(d) of the Internal Revenue Code effective January 1
of each year, and payable in the form of a straight life annuity.  The new
limitation shall apply to Limitation Years ending with or within the calendar
year of the date of the adjustment, but a Participant’s benefits shall not
reflect the adjusted limit prior to January 1 of that calendar year.  The
automatic annual adjustment of the Defined Benefit Dollar Limitation shall apply
to Participants who have had a separation from employment.
 
(e)           "employer" shall mean the employer that adopts this Plan, and all
members of a controlled group of corporations, as defined in Section 414(b) of
the Internal Revenue Code, as modified by Section 415(h), all commonly
controlled trades or businesses (as defined in Section 414(c) of the Internal
Revenue Code, as modified, except in the case of a brother-sister group of
trades or businesses under common control, by Section 415(h)), or affiliated
service groups (as defined in Section 414(m)) of which the adopting employer is
a part, and any other entity required to be aggregated with the employer
pursuant to Section 414(o) of the Internal Revenue Code.
 
(f)           "Formerly Affiliated Plan of the Employer" shall mean a plan that,
immediately prior to the cessation of affiliation, was actually maintained by
the employer and, immediately after the cessation of affiliation, is not
actually maintained by the employer.  For this purpose, cessation of affiliation
means the event that causes an entity to no longer be considered the employer,
such as the sale of a member of the controlled group of corporations, as defined
in Section 414(b) of the Internal Revenue Code, as modified by Section 415(h),
to an unrelated corporation, or that causes a plan to not actually be maintained
by the employer, such as transfer of plan sponsorship outside a controlled
group.
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(g)           "High Three-Year Average Compensation" shall mean the average
compensation for the three consecutive years of service (or, if the Participant
has less than three consecutive years of service, the Participant’s longest
consecutive period of service, including fractions of years, but not less than
one year) with the employer that produces the highest average.  A year of
service with the employer is the 12-consecutive month period that begins on
January 1 of each calendar year.  In the case of a Participant who is rehired by
the employer after a severance from employment, the Participant’s high
three-year average compensation shall be calculated by excluding all years for
which the Participant performs no services for and receives no compensation from
the employer (the break period) and by treating the years immediately preceding
and following the break period as consecutive.  A Participant’s compensation for
a year of service shall not include compensation in excess of the limitation
under Section 401(a)(17) of the Internal Revenue Code that is in effect for the
calendar year in which such year of service begins.
 
(h)           "Limitation Year" shall mean the calendar year unless a different
12-month period has been elected by the employer in accordance with regulations
or rulings issued by the Internal Revenue Service.  All qualified plans
maintained by the employer must use the same Limitation Year.  If the Limitation
Year is amended to a different 12-consecutive month period, the new Limitation
Year must begin on a date within the Limitation Year in which the amendment is
made.
 
(i)           "Maximum Permissible Benefit" shall mean the lesser of the Defined
Benefit Dollar Limitation or the Defined Benefit Compensation Limitation (both
adjusted where required as provided below).
 
 
(i)
Adjustment for Less Than 10 Years of Participation or Service:  If the
Participant has less than 10 Years of Participation in the Plan, the Defined
Benefit Dollar Limitation shall be multiplied by a fraction, the numerator of
which is the number of Years (or part thereof, but not less than one year) of
Participation in the Plan, and the denominator of which is 10. In the case of a
Participant who has less than 10 Years of Service with the employer, the Defined
Benefit Compensation Limitation shall be multiplied by a fraction, the numerator
of which is the number of Years (or part thereof, but not less than 1 year) of
Service with the employer, and the denominator of which is 10.

 
 
(ii)
Adjustment of Defined Benefit Dollar Limitation for Benefit Commencement Before
Age 62 or after Age 65:  Effective for benefits commencing in Limitation Years
ending after December 31, 2001, the Defined Benefit Dollar Limitation shall be
adjusted if the annuity starting date of the Participant’s benefit is before age
62 or after age 65. If the annuity starting date is before age 62, the Defined
Benefit Dollar Limitation shall be adjusted under subsection (A) below, as
modified by subsection (C) below in this subsection (ii).  If the annuity
starting date is after age 65, the Defined Benefit Dollar Limitation shall be
adjusted under subsection (B) below, as modified by subsection (C) below in this
subsection (ii).

 
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
(A)
Adjustment of Defined Benefit Dollar Limitation for Benefit Commencement Before
Age 62:

 
I.           Limitation Years Beginning Before July 1, 2007.  If the annuity
starting date for the Participant’s benefit is prior to age 62 and occurs in a
Limitation Year beginning before July 1, 2007, the Defined Benefit Dollar
Limitation for the Participant’s annuity starting date is the annual amount of a
benefit payable in the form of a straight life annuity commencing at the
Participant’s annuity starting date that is the actuarial equivalent of the
Defined Benefit Dollar Limitation (adjusted for Years of Participation less than
10, if required) with actuarial equivalence computed using whichever of the
following produces the smaller annual amount: (a) the interest rate specified in
Section 1.1(B)(1)(b) of the Plan and the mortality table (or other tabular
factor) specified in Section 1.1(B)(1)(a) of the Plan; or (b) a 5-percent
interest rate assumption and the applicable mortality table as prescribed in
Revenue Ruling 2001-62.
 
II.           Limitation Years Beginning on or After July 1, 2007.
 
(a) Plan Does Not Have Immediately Commencing Straight Life Annuity Payable at
Both Age 62 and the Age of Benefit Commencement.  If the annuity starting date
for the Participant’s benefit is prior to age 62 and occurs in a Limitation Year
beginning on or after July 1, 2007, and the Plan does not have an immediately
commencing straight life annuity payable at both age 62 and the age of benefit
commencement, the Defined Benefit Dollar Limitation for the Participant’s
annuity starting date is the annual amount of a benefit payable in the form of a
straight life annuity commencing at the Participant’s annuity starting date that
is the actuarial equivalent of the Defined Benefit Dollar Limitation (adjusted
for Years of Participation less than 10, if required) with actuarial equivalence
computed using a 5 percent interest rate assumption and the Applicable Mortality
Table defined in Section 1.1(B)(2)(a) of the Plan for that annuity starting date
(and expressing the Participant’s age based on completed calendar months as of
the annuity starting date).
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(b) Plan Has Immediately Commencing Straight Life Annuity Payable at Both Age 62
and the Age of Benefit Commencement. If the annuity starting date for the
Participant’s benefit is prior to age 62 and occurs in a Limitation Year
beginning on or after July 1, 2007, and the Plan has an immediately commencing
straight life annuity payable at both age 62 and the age of benefit
commencement, the Defined Benefit Dollar Limitation for the Participant’s
annuity starting date is the lesser of the limitation determined under
subsection (a) immediately above and the Defined Benefit Dollar Limitation
(adjusted for Years of Participation less than 10, if required) multiplied by
the ratio of the annual amount of the immediately commencing straight life
annuity under the Plan at the Participant’s annuity starting date to the annual
amount of the immediately commencing straight life annuity under the Plan at age
62, both determined without applying the limitations of this Section 4.1(A).
 
 
(B)
Adjustment of Defined Benefit Dollar Limitation for Benefit Commencement After
Age 65:

 
I.           Limitation Years Beginning Before July 1, 2007.  If the annuity
starting date for the Participant’s benefit is after age 65 and occurs in a
Limitation Year beginning before July 1, 2007, the Defined Benefit Dollar
Limitation for the Participant’s annuity starting date is the annual amount of a
benefit payable in the form of a straight life annuity commencing at the
Participant’s annuity starting date that is the actuarial equivalent of the
Defined Benefit Dollar Limitation (adjusted for Years of Participation less than
10, if required) with actuarial equivalence computed using whichever of the
following produces the smaller annual amount: (1) the interest rate specified in
Section 1.1(B)(1)(b) of the Plan and the mortality table (or other tabular
factor) specified in Section 1.1(B)(1)(a) of the Plan; or (2) a 5-percent
interest rate assumption and the applicable mortality table as prescribed in
Revenue Ruling 2001-62.
 
II.           Limitation Years Beginning After July 1, 2007.
 
(a)           Plan Does Not Have Immediately Commencing Straight Life Annuity
Payable at Both Age 65 and the Age of Benefit Commencement.  If the annuity
starting date for the Participant’s benefit is after age 65 and occurs in a
Limitation Year beginning on or after July 1, 2007, and the Plan does not have
an immediately commencing straight life annuity payable at both age 65 and the
age of benefit commencement, the Defined Benefit Dollar Limitation at the
Participant’s annuity starting date is the annual amount of a benefit payable in
the form of a straight life annuity commencing at the Participant’s annuity
starting date that is the actuarial equivalent of the Defined Benefit Dollar
Limitation (adjusted for Years of Participation less than 10, if required), with
actuarial equivalence computed using a 5 percent interest rate assumption and
the Applicable Mortality Table defined in Section 1.1(B)(2)(a) of the Plan for
that annuity starting date (and expressing the participant’s age based on
completed calendar months as of the annuity starting date).
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
(b)           Plan Has Immediately Commencing Straight Life Annuity Payable at
Both Age 65 and the Age of Benefit Commencement.  If the annuity starting date
for the Participant’s benefit is after age 65 and occurs in a Limitation Year
beginning on or after July 1, 2007, and the Plan has an immediately commencing
straight life annuity payable at both age 65 and the age of benefit
commencement, the Defined Benefit Dollar Limitation at the Participant’s annuity
starting date is the lesser of the limitation determined under subsection (a)
immediately above and the Defined Benefit Dollar Limitation (adjusted for Years
of Participation less than 10, if required) multiplied by the ratio of the
annual amount of the adjusted immediately commencing straight life annuity under
the Plan at the Participant’s annuity starting date to the annual amount of the
adjusted immediately commencing straight life annuity under the Plan at age 65,
both determined without applying the limitations of this Section 4.1(A).  For
this purpose, the adjusted immediately commencing straight life annuity under
the Plan at the Participant’s annuity starting date is the annual amount of such
annuity payable to the Participant, computed disregarding the Participant’s
accruals after age 65 but including actuarial adjustments even if those
actuarial adjustments are used to offset accruals; and the adjusted immediately
commencing straight life annuity under the Plan at age 65 is the annual amount
of such annuity that would be payable under the Plan to a hypothetical
participant who is age 65 and has the same accrued benefit as the Participant.
 
 
(C)
Notwithstanding the other requirements of this subsection (ii), no adjustment
shall be made to the Defined Benefit Dollar Limitation to reflect the
probability of a Participant’s death between the annuity starting date and age
62, or between age 65 and the annuity starting date, as applicable, if benefits
are not forfeited upon the death of the Participant prior to the annuity
starting date.  To the extent benefits are forfeited upon death before the
annuity starting date, such an adjustment shall be made.  For this purpose, no
forfeiture shall be treated as occurring upon the Participant’s death if the
Plan does not charge Participants for providing a qualified preretirement
survivor annuity, as defined in Section 417(c) of the Internal Revenue Code,
upon the Participant’s death.

 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
 
(iii)
Minimum Benefit Permitted:  Notwithstanding anything else in this section to the
contrary, the benefit otherwise accrued or payable to a Participant under this
Plan shall be deemed not to exceed the Maximum Permissible Benefit if:

 
 
(A)
the retirement benefits payable for a Limitation Year under any form of benefit
with respect to such Participant under this Plan and under all other defined
benefit plans (without regard to whether a Plan has been terminated) ever
maintained by the employer do not exceed $10,000 multiplied by a fraction, the
numerator of which is the Participant’s number of Years (or part thereof, but
not less than one year) of Service (not to exceed 10) with the employer, and the
denominator of which is 10; and

 
 
(B)
the employer (or a predecessor employer) has not at any time maintained a
defined contribution plan in which the Participant participated (for this
purpose, mandatory employee contributions under a defined benefit plan,
individual medical accounts under Section 401(h) of the Internal Revenue Code,
and accounts for postretirement medical benefits established under
Section 419A(d)(1) of the Internal Revenue Code are not considered a separate
defined contribution plan).

 
(j)           "Predecessor Employer" shall mean, if the employer maintains a
plan that provides a benefit which the Participant accrued while performing
services for a former employer, the former employer with respect to the
Participant in the plan.  A former entity that antedates the employer is also a
predecessor employer with respect to a participant if, under the facts and
circumstances, the employer constitutes a continuation of all or a portion of
the trade or business of the former entity.
 
(k)           "Severance from Employment" shall mean the Employee ceases to be
an employee of the employer maintaining the Plan.  An Employee does not have a
severance from employment if, in connection with a change of employment, the
Employee’s new employer maintains the Plan with respect to the Employee.
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(l)           "Year of Participation."  The Participant shall be credited with a
Year of Participation (computed to fractional parts of a year) for each accrual
computation period for which the following conditions are met: (1) the
Participant is credited with at least the number of hours of service (or period
of service if the elapsed time method is used) for benefit accrual purposes,
required under the terms of the Plan in order to accrue a benefit for the
accrual computation period, and (2) the Participant is included as a participant
under the eligibility provisions of the Plan for at least one day of the accrual
computation period. If these two conditions are met, the portion of a Year of
Participation credited to the Participant shall equal the amount of benefit
accrual service credited to the Participant for such accrual computation period.
A Participant who is permanently and totally disabled within the meaning of
Section 415(c)(3)(C)(i) of the Internal Revenue Code for an accrual computation
period shall receive a Year of Participation with respect to that period.  In
addition, for a Participant to receive a Year of Participation (or part thereof)
for an accrual computation period, the Plan must be established no later than
the last day of such accrual computation period.  In no event shall more than
one Year of Participation be credited for any 12-month period.
 
(m)           "Year of Service."  For purposes of Section 4.1(A)(6)(g), the
Participant shall be credited with a Year of Service (computed to fractional
parts of a year) for each accrual computation period for which the Participant
is credited with at least the number of hours of service (or period of service
if the elapsed time method is used) for benefit accrual purposes, required under
the terms of the Plan in order to accrue a benefit for the accrual computation
period, taking into account only service with the employer or a predecessor
employer.
 
(7)           Other Rules.
 
(a)           Benefits Under Terminated Plans.  If a defined benefit plan
maintained by the employer has terminated with sufficient assets for the payment
of benefit liabilities of all plan participants and a Participant in the Plan
has not yet commenced benefits under the Plan, the benefits provided pursuant to
the annuities purchased to provide the Participant’s benefits under the
terminated plan at each possible annuity starting date shall be taken into
account in applying the limitations of this Section 4.1(A).  If there are not
sufficient assets for the payment of all participants’ benefit liabilities, the
benefits taken into account shall be the benefits that are actually provided to
the Participant under the terminated plan.
 
(b)           Benefits Transferred From the Plan.  If a participant’s benefits
under a defined benefit plan maintained by the employer are transferred to
another defined benefit plan maintained by the employer and the transfer is not
a transfer of distributable benefits pursuant to Section 1.411(d)-4, Q&A-3(c),
of the Treasury regulations, the transferred benefits are not treated as being
provided under the transferor plan (but are taken into account as benefits
provided under the transferee plan).  If a participant’s benefits under a
defined benefit plan maintained by the employer are transferred to another
defined benefit plan that is not maintained by the employer and the transfer is
not a transfer of distributable benefits pursuant to Section 1.411(d)-4,
Q&A-3(c), of the Treasury regulations, the transferred benefits are treated by
the employer’s plan as if such benefits were provided under annuities purchased
to provide benefits under a plan maintained by the employer that terminated
immediately prior to the transfer with sufficient assets to pay all
participants’ benefit liabilities under the plan.  If a participant’s benefits
under a defined benefit plan maintained by the employer are transferred to
another defined benefit plan in a transfer of distributable benefits pursuant to
Section 1.411(d)-4, Q&A-3(c), of the Treasury regulations, the amount
transferred is treated as a benefit paid from the transferor plan.
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
(c)           Formerly Affiliated Plans of the Employer.  A Formerly Affiliated
Plan of the Employer shall be treated as a plan maintained by the employer, but
the Formerly Affiliated Plan of the Employer shall be treated as if it had
terminated immediately prior to the cessation of affiliation with sufficient
assets to pay participants’ benefit liabilities under the plan and had purchased
annuities to provide benefits.
 
(d)           Plans of a Predecessor Employer.  If the employer maintains a
defined benefit plan that provides benefits accrued by a Participant while
performing services for a predecessor employer, the Participant’s benefits under
a plan maintained by the predecessor employer shall be treated as provided under
a plan maintained by the employer. However, for this purpose, the plan of the
predecessor employer shall be treated as if it had terminated immediately prior
to the event giving rise to the predecessor employer relationship with
sufficient assets to pay participants’ benefit liabilities under the plan, and
had purchased annuities to provide benefits; the employer and the predecessor
employer shall be treated as if they were a single employer immediately prior to
such event and as unrelated employers immediately after the event; and if the
event giving rise to the predecessor relationship is a benefit transfer, the
transferred benefits shall be excluded in determining the benefits provided
under the plan of the predecessor employer.
 
(e)           Special Rules.  The limitations of this Section 4.1(A) shall be
determined and applied taking into account the rules in Section 1.415(f)-1(d),
(e) and (h) of the Treasury regulations.
 
(f)           Aggregation with Multiemployer Plans.
 
(i)           If the employer maintains a multiemployer plan, as defined in
Section 414(f) of the Internal Revenue Code, and the multiemployer plan so
provides, only the benefits under the multiemployer plan that are provided by
the employer shall be treated as benefits provided under a plan maintained by
the employer for purposes of this Section 4.1(A).
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
(ii)           Effective for Limitation Years ending after December 31, 2001, a
multiemployer plan shall be disregarded for purposes of applying the
compensation limitation of Sections 4.1(A)(6)(c) and 4.1(A)(6)(i)(i) to a plan
which is not a multiemployer plan."
 


 
3.           Effective for limitation years beginning on or after July 1, 2007,
Section 4.1(J)(6) of the Plan is amended to read in its entirety as follows:
 
"(6)           Section 415 compliance:  Except in the case where payment of the
Participant's retirement income (other than a form of payment that is subject to
Section 417(e) of the Internal Revenue Code, including lump-sum distributions
and other forms of distribution that provide payments in the form of a
decreasing annuity or for a period less than the life of the recipient)
commences no more than 12 months after the retroactive Annuity Starting Date,
payment of the Participant's retirement income, including any interest
adjustments, shall satisfy the requirements of Section 415 of the Internal
Revenue Code if the date retirement income payments actually commence is
substituted for the retroactive Annuity Starting Date for all purposes,
including for purposes of determining the interest rate and the mortality table
described in Section 4.1(A)(6)(a)(ii)(A) hereof."
 
IN WITNESS WHEREOF, CAPITAL SOUTHWEST CORPORATION has caused this instrument to
be executed by its duly authorized officer on this ____ day of
__________________, 2009.



 
CAPITAL SOUTHWEST CORPORATION
             
By                                                                 
     
Title:                                                                 



















 
- 19 -

--------------------------------------------------------------------------------

 








 